NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE GLENN E. RIGGS, JOI-IN H. KIVELA,
ROBERT H. SHELLMAN, JOSEPH F. ROCKY, JR.,
STANLEY M. BAINOR, RALPH K. BRECHTER,
DOUGLAS L. CLARK, JAMES R. CLARK,YJON L.
CLOW, AMY DALEY, LARRY HU, LOUIS F.
INDELICATO, WILLIAM J. LOHAN, MICHAEL M.
NAUGHTON, PETER P. NELSON, ALAN D.
SHOLLENBERGER, M. NADINE WILLET, DOUG
JOHNSTON, DONALD H. MUELLER, MICHAEL D.
MICHAUD, ROBERT PHANEUF, AND JOSEPH J.
BAINOR.
2010-1320
(Se1'ial No. 11/005,678)
Appeal from the United States Patent and Tradeniark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Upon consideration of the appellantS' unopposed
motion for leave to withdraw their previously filed reply

IN RE RIGGS
2
brief and joint appendix, and for leave to file their reply
brief and joint appendix received by the court on Novem-
ber 10, 2010,
IT ls 0RDERED THAT:
The motions are granted
FoR THE COURT
 1 3  lsi Jan Horbaly
Date
cc: Robert M. Bauer, Esq.
Raymond T. Chen, Esq.
s8
J an Horbaly
Clerk
FlLED
U.S. COURT OF APPEALS FOR
THE FEDERAL C|RCU|T
DEC 13 2010
JANlIJRBAL¥
CLERK